        Case 3:20-cv-00014-JM-JTK Document 19 Filed 04/21/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

JOHN ANDREW ALTES,                                                                PLAINTIFF
#168197

v.                                     3:20CV00014-JM-JTK

TERRY MAPES, et al.                                                            DEFENDANTS

                                            ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. There have been no objections. After a review of those

proposed findings and recommendations, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that Defendants’ Motion to Dismiss (Doc. No. 10) is

GRANTED in part, with respect to Plaintiff’s monetary claims against them, and DENIED with

respect to the injunctive relief claims.

       IT IS SO ORDERED this 21st day of April, 2020.



                                             _________________________________
                                             JAMES M. MOODY, JR.
                                             UNITED STATES DISTRICT JUDGE




                                               1
